PRICK, J.
(concurring).
I concur in tbe reversal of tbe judgment, basing my concurrence, however, upon tbe following grounds, namely:
Tbe plaintiff bases bis right- of recovery against tbe defendant as bis landlord upon the allegation that tbe defendant “wrongfully and unlawfully, and with intent to injure and defraud this plaintiff, . . . caved ground upon tbe said ore bodies and upon tbe workings of said plaintiff, and therefore prevented him from mining tbe said property and from extracting tbe ore therefrom,” by reason of which plaintiff alleges that be sustained damages. The action therefore was predicated upon tbe “wrongful and unlawful” acts of tbe defendant. Tbe evidence, however, tended to show that tbe ground was caved through the willful or negligent acts of a co-tenant of plaintiff, and that tbe defendant bad' notice of these acts, and could have terminated tbe co-tenant’s lease, and thus prevented him from continuing tbe injuries complained of by the plaintiff. Tbe instruction set forth in tbe opinion written by Judge Ritchie proceeds upon the theory that it was tbe duty of tbe defendant to protect tbe plaintiff against all acts of a co-tenant in case tbe defendant, through its- officers, agents, or servants, bad knowledge of such acts. I do no think the law goes to this extent as between a landlord and bis tenant for the negligent and willful acts of a co-tenant. Nor was the complaint framed upon this theory.
It may be conceded that, as a general rule, tbe landlord is liable for injuries resulting from bis own negligence, but nc-t those that result from that of bis tenants. The landlord, except for an existing nuisance, is liable to bis tenants for overt acts only, and not for mere nonfeasance. ( Gordon v. Peltzer, 56 Mo. App. 599; While v. Montgomery, 58 Ga. 204; Taylor on L. & T. [8th Ed.], 199.) Tbe evidence in this- case does not support tbe allegations of tbe complaint, but is clearly to tbe effect that tbe acts complained of were caused by tbe negligent or willful acts of tbe co-tenant of plaintiff. Tbe instruction referred to above therefore was not proper under either tbe allegations of tbe complaint or tbe evidence, and hence was erroneous. Counsel for plaintiff, however, seek *26to sustain, tbe judgment upon the doctrine that the landlord is liable for a nuisance existing upon the premises which causes injury to a third person. While this doctrine is well established, the proof does not establish the fact that the working of the mine immediately above the ground leased to plaintiff constituted a nuisance per se. Indeed, as I have already pointed out, it appears from the evidence that the injuries of which the plaintiff complains were caused through the negligent or willful acts of plaintiff's co-tenant. The principle of law upon which the landlord is held liable in cases of nuisance is well and tersely stated in Taylor on L. & T. (8th Ed.), 195, 196, in the following language:
“But- to render him (the landlord) liable the nuisance must be one that necessai-ily arises from the tenant’s ordinary use of the premises for the purpose for which they were let, and not to be avoidable by reasonable care on the tenant’s part. If it (the injury) is produced only by act of the tenant, he alone is responsible.”
If, therefore, the plaintiff had alleged and proved facts showing that the condition of the upper workings of the defendant's mine leased to the co-tenant of plaintiff was such that the mere ordinary use thereof with reasonable care would necessarily have resulted in the injuries complained of by the plaintiff, then he would have brought himself within the principle he invokes, but, having failed to do this, he cannot be permitted to sustain the judgment upon that ground. Nor can the plaintiff recover in view of the allegations of the complaint, unless he establishes facts from which - the jury may find some overt act or acts which constitute negligence on the part of defendant or its officers or authorized agents or servants; or that the defendant, through its officers or agents, as aforesaid, committed some act or acts, or in effect directed others to do such as were injurious to the plaintiff. In such event, however, the instructions should harmonize, with the allegations of the complaint and the evidence given in support of them.